
	

113 SRES 101 ATS: Condemning the horrific attacks in Boston, Massachusetts, and expressing support, sympathy, and prayers for those impacted by this tragedy.
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 101
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Ms. Warren (for herself,
			 Mr. Cowan, Mr.
			 Reid, Mr. McConnell,
			 Mr. Alexander, Ms. Ayotte, Ms.
			 Baldwin, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Coons, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Cruz, Mr. Donnelly,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mrs. Fischer, Mr. Flake, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heinrich,
			 Ms. Heitkamp, Mr. Heller, Ms.
			 Hirono, Mr. Hoeven,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kaine, Mr.
			 King, Mr. Kirk,
			 Ms. Klobuchar, Ms. Landrieu, Mr.
			 Lautenberg, Mr. Leahy,
			 Mr. Lee, Mr.
			 Levin, Mr. Manchin,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mr. Murphy,
			 Mrs. Murray, Mr. Nelson, Mr.
			 Paul, Mr. Portman,
			 Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schatz, Mr.
			 Schumer, Mr. Scott,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Condemning the horrific attacks in Boston,
		  Massachusetts, and expressing support, sympathy, and prayers for those impacted
		  by this tragedy.
	
	
		Whereas the two bombings that occurred on Patriots’ Day,
			 April 15, 2013, during the running of the 117th Boston Marathon, represent a
			 terrible tragedy and horrific act of terrorism against the United
			 States;
		Whereas the people of the United States mourn those who
			 lost their lives or were wounded;
		Whereas police officers, firefighters, members of the
			 National Guard, emergency medical personnel, and other first responders acted
			 heroically in responding to the attacks, preventing additional loss of
			 life;
		Whereas the full resources of the Federal Government and
			 State and local governments are being brought to bear to investigate this
			 attack and bring the perpetrator or perpetrators to justice;
		Whereas the residents of Massachusetts are a resilient
			 people and will recover from this tragedy; and
		Whereas the people of the United States will always
			 remember the victims of the previous acts of terrorism that have occurred in
			 the United States and will always stand together as one people: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)condemns the
			 senseless attack in Boston, Massachusetts, on Monday, April 15, 2013;
			(2)offers sympathy
			 and condolences to the victims’ families;
			(3)sends thoughts
			 and prayers for those who are recovering from injuries;
			(4)honors the heroic
			 efforts of the medical personnel who are tirelessly providing care for the
			 victims of this horrific act of violence;
			(5)admires the
			 courage of the first responders and the many citizen heroes who aided the
			 injured and tended to the community;
			(6)commits to
			 providing all necessary resources to law enforcement officials who are
			 investigating the terrorist attacks;
			(7)remains committed
			 to working together as united Americans to bring those responsible for this
			 attack to justice; and
			(8)recognizes that
			 the city of Boston, the people of Massachusetts, and all Americans will rise up
			 from this tragedy and stand together as patriots.
			
